355 A.2d 411 (1976)
STATE
v.
Ralph S. BYRNES et al.
No. 76-149-M.P.
Supreme Court of Rhode Island.
April 20, 1976.
Julius C. Michaelson, Atty. Gal., Gregory L. Benik, Special Asst. Atty. Gen., for plaintiff-respondent.
Bevilacqua & Cicilline, John F. Cicilline, Harris Berson, Paul DiMaio, Providence, Harvey Brower, Lawrence, Mass., for defendants-petitioners.

ORDER
Upon consideration of the petition for certiorari filed on behalf of the defendants and the memorandum in opposition filed by the State, this court is of the opinion that there was no abuse of discretion on the part of the trial justice. Accordingly, the petition for certiorari is denied.
BEVILACQUA, C. J., and DORIS, J., did not participate.